Citation Nr: 9915471	
Decision Date: 06/03/99    Archive Date: 06/15/99

DOCKET NO.  95-12 836	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

Whether new and material evidence has been submitted to 
reopen claims of entitlement to service connection for 
residuals of carbon monoxide poisoning, a skin condition and 
a nervous condition.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.




FINDINGS OF FACT

1.  The veteran served on active duty from January 1970 to 
February 1972.

2.  In April 1999, prior to the promulgation of a decision in 
the appeal, the veteran indicated that he wished to 
withdrawal this appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b)(1998).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a substantive appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c)(1998).  In this case, the 
appellant stated during an April 1999 video conference 
hearing that he wished to withdraw his appeal with respect to 
these claims.  Hence, there remain no allegations of errors 
of fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed without prejudice.



ORDER

The appeal is dismissed.



		
S. L. KENNEDY
	Member, Board of Veterans' Appeals





